DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/27/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, they recite the phrase “can be” in lines 14 and 4, respectively, which is not a positive limitation and thereby renders the claim indefinite. Applicant might overcome the rejection by substituting the phrase with –configured to--. Clarification and correction are required.
Claims 2-13 and 15-22 are also rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 14-17 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Satou (EP 28583878).
Regarding claim 1, Satou discloses an ultrasound transducer (5, 6, 30) comprising: at least one piezoelectric oscillator (17) at least one electric conducting element (18) having a composite structure and in contact with the at least piezoelectric oscillator (17); a damping compound (11) having a composite structure (15) and enclosing at least the at least one conducting element (18) [col. 3, lines 26-31]; wherein the composite structure of the at least one conducting element (26) and of the damping compound (20) is in contact over an area with the piezoelectric oscillator (17); and a support (12) on the side of the ultrasound transducer (5, 6, 30) that faces away from the piezoelectric oscillator(18)  on which the ultrasound transducer (5, 6 and 30) can be supported [see: par. 0011, 0018, , 0021-0026,  and 0028).
Regarding claim 10, Satou discloses the ultrasound transducer as claimed in claim 1, wherein the surface of the piezoelectric oscillator has a metallization (16, 31) for electrical conducting in at least one region (see: abstract, par. 0052, 005-00554)
Regarding claim 14, Satou discloses the ultrasound transducer as claimed in claim 1, wherein the ends of the conducting elements that are not in contact with the piezoelectric oscillator comprise contact regions with which electrical connections can be made (see: par. 0054-0055).
Regarding claim 15, Satou discloses the ultrasound transducer as claimed in claim 1, wherein the support (112) is one of: supported on a circuit board directly and via one or a plurality of mediating structural elements (see: par. 0028, 0055 and 0059-0062).
Regarding claim 16, Satou discloses the ultrasound transducer as claimed in claim 1, wherein the damping compound (11) is an elastomer material (see: par. 0027 and page 7, lines 9-14).
Regarding claim 17, Satou discloses the ultrasound transducer as claimed in claim 1, wherein the transducer is a measuring device for measuring a distance (see: par. 0030-0032 and 0036).

Claims 1 and 7-9 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Broomfield (GB 2214031).
Regarding claim 1, Broomfield discloses an ultrasound transducer (10) comprising: at least one piezoelectric oscillator (18); at least one electric conducting element (24, 26) having a composite structure and in contact with the at least piezoelectric oscillator (18); a damping compound (38) having a composite structure and enclosing at least the at least one conducting element (24, 26); wherein the composite structure of the at least one conducting element (24, 26) and of the damping compound (38) is in contact over an area with the piezoelectric oscillator (18); and a support (12) on the side of the ultrasound transducer (10) that faces away from the piezoelectric oscillator (18) on which the ultrasound transducer (10) can be supported (see: page 3, lines 1-35 and page 4, lines 19-32). 
Regarding claim 7, Broomfield discloses the ultrasound transducer as claimed in claim 1, wherein the least one conducting element is a helical spring (28, see: page 3, lines 31-32 19 and (Fig. 1)].
Regarding claim 8, Broomfield discloses the ultrasound transducer as claimed in claim 7, wherein at least two helical springs (28) are used as conducting element (see: Fig. 1)
Regarding claim 9, Broomfield discloses the ultrasound transducer as claimed in claim 7, wherein each of the two helical springs (28) is in electrical contact with respectively one of the electrically separate regions of the metallization of the piezoelectric oscillator (see: page 4, 1-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Broomfield (GB 2214031) or Satou (EP 28583878) in view of Zenk et al. (US Patent 8,616,654), hereinafter, Zenk.
Claims 18-19 and 22 differ from the prior art by reciting wherein the transducer is a measuring device for pneumatic suspension apparatus and wherein the pneumatic suspension apparatus is for one of a motor vehicle and rail vehicle and wherein the transducer is a measuring device for controlling a seat height. Zenk discloses the method includes the acts of detecting a pressure exerted by a user on the seat via a pneumatic sensor and/or a hydraulic sensor, and adjusting the seat based on the pressure exerted by the user. Zenk further discloses the seat may be an electrically and/or hydraulically and/or pneumatically adjustable seat and an automatic seat comfort adjustment may be provided, which determines a pressure distribution of a user in the seat with the aid of pneumatic sensors particularly in the regions of the seating area and the backrest (see: claims 8- 9). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to utilize in Broomfield or Satou the teachings of Zenk because the seat may include several pneumatic sensors and/or hydraulic sensors, at least one pneumatic sensor being connected to at least one pneumatic lifting element and/or at least one hydraulic sensor being connected to at least one hydraulic lifting element wherein the above combination would be more effective.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over   Broomfield (GB 2214031) or Satou (EP 28583878) in view of Hockey et al. (EP 2630856) hereinafter, Hockley.
Regarding claims 20-21, they differ from the prior art by reciting wherein the transducer is a measuring device for one of a mining vehicle, an agricultural vehicle and agricultural attachment that uses the ultrasound transducer to control one of: a height, a level or a distance. Hockley discloses a method and apparatus for controlling a height of an agricultural equipment component is described in which an average crop height is determined. Hockley further discloses an ultrasonic sensor for detecting object distances relative to an agricultural equipment component, the ultrasonic sensor comprising: an ultrasonic transducer operable to transmit and receive ultrasonic sound waves (see: claim 22) and said historical crop heights are individual crop heights which have been determined by an ultrasonic sensor by subtracting an instantaneous distance of a top of crop detected under the ultrasonic sensor from an instantaneous ground distance which was also detected under the ultrasonic sensor at the same time (see claim 15). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to utilize in Broomfield or Satou the ultrasonic sensor of Hockley because measuring and controlling a height of an agricultural equipment component is performed effectively and efficiently to thereby realize applicant’s invention in a reliable and efficient manner.
Allowable Subject Matter
Claims 2-6 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone and in combination does not disclose “The ultrasound transducer as claimed in claim 1, wherein oscillations of the piezoelectric oscillator are damped on their way through the composite structure of the damping compound and the at least one conducting element such that their amplitude at the support is weaker than at the piezoelectric oscillator by a factor of at least 10” and “the ultrasound transducer as claimed in claim 1, wherein the length of the at least one conducting element corresponds to a working frequency of the piezoelectric oscillator such that the transmission of oscillation energy from the piezoelectric oscillator at the support is minimized in that a condition for an oscillation node is present at the support” as recited in claim 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861